DETAILED ACTION

Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1-2, 4-5, 10 drawn to a monoclonal antibody which binds ILT7; classified in Class 530, subclass 387.1.

II. Claims 6-9, drawn to a polynucleotide encoding an antibody; classified in Class 536, subclass 23.53. 

III. Claims 13-20, drawn to a method for producing an antibody producing cell; classified in Class 424, subclass 184.1.

IV. Claims 27, 29, drawn to a method for inhibiting the activity of an interferon producing cell comprising contacting with an ILT7 antibody; classified in Class 435, subclass 325.

Groups I and II are different products. An antibody and a nucleic acid differ with
respect to their structures and physicochemical properties.

Groups II and III are unrelated because the product of groups II is not used or
otherwise involved in the process of groups Ill.

Groups I and III are unrelated because the product of groups I is not used or
otherwise involved in the process of groups Ill.

Groups II and IV are unrelated because the product of groups II is not used or
otherwise involved in the process of groups IV.



Groups I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody could be used to produce anti-idiotypic antibodies.

Groups II and IV and unrelated methods because they comprise different using different reagents and different method steps, resulting in different endpoints.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644